—Appeal by the de*406fendant from a judgment of the Supreme Court, Richmond County (J. Goldberg, J.), rendered May 8, 1997, convicting him of robbery in the first degree, robbery in the second degree (two counts), criminal possession of a weapon in the third degree (two counts), and criminal possession of stolen property in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the circumstantial evidence against him was insufficient to establish his guilt beyond a reasonable doubt and that the verdict was against the weight of the evidence. We disagree. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). O’Brien, J. P., Ritter, Santucci and Thompson, JJ.,.concur.